882 N.E.2d 596 (2008)
Michael J. FEMAL, respondent,
v.
SQUARE D. COMPANY, etc., et al. (James O'Shaughnessy, Indv., petitioner).
No. 105771.
Supreme Court of Illinois.
March 26, 2008.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order denying James O'Shaughnessy's petition for leave to appeal from an order of the Circuit Court of Cook County denying his motion to dismiss pursuant to 735 ILCS 5/2-301. Femal v. Square D. Company, case No. 1-07-1990 (11/15/07). The appellate court is directed to grant James O'Shaughnessy's petition for leave to appeal pursuant to Supreme Court Rule 306(a)(3), and is directed to resolve the appeal on the merits.